Citation Nr: 0824589	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  04-41 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly compensation based upon the 
need for aid and attendance.  


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel




INTRODUCTION

The veteran served on active duty for training in the Alabama 
National Guard from September 2000 to November 2000. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
special monthly compensation for aid and attendance and 
housebound status.

In February 2006, the RO granted special monthly compensation 
under 38 U.S.C.A. § 1114 (s).   

In November 2007, the Board remanded the claim for further 
development, and it is now before the Board for adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

In the opinion of the Board, additional development is 
necessary as not all actions requested by the Board in a 
November 2007 remand have been accomplished.  

The veteran was granted Social Security Administration (SSA) 
disability benefits in November 2002.  Although the file 
contains the adjudicator's findings and a listing of 
evidence, not all relevant records considered by SSA have 
been obtained and associated with the claims file.  
Specifically, two Residual Functional Capacity assessments in 
December 2001 are not in the file.  Furthermore, in response 
to multiple requests by the RO, in February 2007, an SSA 
representative at the Dothan, Alabama SSA office stated that 
the records were available.  In June 2007, the RO provided an 
address for mailing of the records to VA; however, the 
records have not been associated with the claims file.  The 
records may contain medical evaluations relevant to the 
veteran's capacity for self-care and should be obtained prior 
to further appellate review.  

In January 2008, the RO send a facsimile request for SSA 
records to the SSA ODO Disclosure Work Group.  A 
representative from this office responded that the veteran 
was not entitled to SSI benefits and that the office had no 
medical files.   The response was not from the Dothan, 
Alabama office.  The address was not shown but the area code 
of the SSA ODO office was "410", indicating the office is 
located in Maryland.  This response contradicts the record 
that showed benefits were awarded by an SSA Administrative 
Law Judge in November 2002.  In February 2007, a 
representative from the Dothan office acknowledged that the 
veteran's SSA disability file was in his possession.  A 
request for SSA records directly to the SSA office in Dothan, 
Alabama continues to be necessary.  A copy of the Dothan SSA 
response of February 13, 2007 should be enclosed to clearly 
identify the claimant and the evidence requested.  

In October 2001, a private psychologist noted that the 
veteran experienced sleeplessness, pain, nervousness, and 
panic attacks.  Nutrition, memory, and concentration were 
partly compromised, possibly as a result of medication for 
her genitourinary and psychiatric disorders.  The 
psychologist concluded that the veteran was unable to 
function independently.  In January 2005, a VA examiner noted 
that the veteran sought emergency room care on several 
occasions for severe flare-up of abdominal pain.  The 
examiner noted that the veteran voided very frequently, used 
appliances, and took prescription medication that prevented 
many activities.  The same month, a VA mental health examiner 
noted that the veteran experienced suicidal ideations but 
with no plan, primarily because of her two small children.  
The examiner stated that the veteran possessed sufficient 
cognitive skills to manage her personal affairs, but also 
stated that she may require help and was capable of seeking 
assistance as needed.  None of the examiners commented 
directly on whether the veteran retained the ability to 
perform the activities of daily living described in 38 C.F.R. 
§ 3.352 without assistance.  

There is no record of a VA Aid and Assistance examination.  
The file contains a VA electronic record that showed that an 
aid and attendance examination of the veteran was scheduled 
in January 2008.  There is no correspondence in the record to 
show that the veteran or her representative was notified.  In 
an April 2008 supplemental statement of the case, the RO 
noted that the examination was scheduled for March 4, 2008 at 
the VA Medical Center in Montgomery, Alabama, but that the 
veteran failed to appear for the examination.  Neither the 
veteran nor her attorney responded to the supplemental 
statement of the case.  On remand, another examination should 
be scheduled and the notice advising the veteran of the 
scheduled examination should be associated with the claims 
folder. 

In addition, it is noted that the veteran receives medical 
care through VA.  VA is required to make reasonable efforts 
to help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Accordingly, 
the RO should request VA medical records pertaining to the 
veteran that are dated from October 2005 to the present.

Accordingly, the case is REMANDED for the following action:

1.  If not already in VA possession, 
request the complete records of 
adjudication of the veteran's November 
2002 SSA award from the SSA Dothan, 
Alabama, District Office.  Enclose a copy 
of that office's February 13, 2007 letter 
that acknowledged possession of the 
records.  Associate all records obtained 
with the claims file.  

2.  Associate with the claims file, VA 
medical records pertaining to the veteran 
that are dated from October 2005 to the 
present.  

3.  Schedule the veteran for a special 
Aid and Attendance examination.  Note 
that locally devised checklists with 
"yes" or "no" blocks are not adequate.  
Associate with the claims folder a copy 
of the letter informing the veteran of 
the scheduled examination.  The examiner 
should address in the examination report 
whether the following are present as a 
result of her service-connected 
disabilities:

*	Inability to dress or 
undress herself or to keep 
herself ordinarily clean and 
presentable;

*	Frequent need of adjustment 
of any special prosthetic or 
orthopedic appliances which 
by reason of the particular 
disability cannot be done 
without aid (this does not 
include the adjustment of 
appliances which normal 
persons would be unable to 
adjust without aid, such as 
supports, belts, lacking at 
the back, etc.);

*	inability to attend to the 
wants of nature; 

*	inability to feed herself 
through loss of coordination 
of the upper extremities or 
through extreme weakness; or

*	incapacity, physical or 
mental, which requires care 
or assistance on a regular 
basis to protect the 
claimant from hazards or 
dangers incident to her 
daily environment.

4.  Then, readjudicate the claim for 
special monthly compensation for aid and 
attendance.  If the decision remains 
adverse to the veteran, provide the 
veteran and her representative with a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, 
return the case to the Board as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



